Citation Nr: 1505606	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected scar on the left torso. 

2.  Entitlement to service connection for a respiratory disorder, to include dyspnea. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2008 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for a pulmonary disorder and granted service connection for a left torso scar, assigning a noncompensable rating.  The Veteran appealed the noncompensable rating for the left torso scar and the denial of service connection for a pulmonary disorder.

In November 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim as that of entitlement to service connection for a respiratory disorder, to include dyspnea, as shown on the title page.


FINDINGS OF FACT

1.  During the November 2014 Board hearing, the Veteran withdrew her appeal of the noncompensable rating assigned for her service-connected scar on the left torso.

2.  The Veteran's respiratory disability manifested by dyspnea had its onset in service and has continued to the present.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the initial noncompensable rating for a scar on the left torso have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for a respiratory disability manifested by dyspnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating - Left Torso Scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a). 

During the Veteran's November 2014 Board hearing, she withdrew her appeal of the noncompensable rating assigned for her service-connected scar on the left torso.  See November 2014 Hearing Transcript, p. 2.  As a result, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.  38 U.S.C.A. § 7105.
 
Service Connection - Respiratory Disorder

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's Board hearing, she testified that she received treatment for a respiratory disorder during service.  She reported that she was prescribed inhalers and nebulizers in service, but that those medications were not effective.  She also testified that the notation in her service records regarding noncompliance with medication referred to the fact that she had been prescribed iron pills for anemia, but stopped taking the iron pills because they were making her sick.  She also reported that she had experienced shortness of breath since service, and that she was being followed for her respiratory condition by her private provider.  

The Veteran's service treatment records reflect treatment for a respiratory condition.  A "Fit For Duty Evaluation" from March 2009 noted the Veteran's multiple respiratory complaints, chiefly exertional dyspnea, as well as bronchitis and pneumonia, from November 2008 to the present.  The Veteran's respiratory issues caused her to be unable to perform standard physical training, though a pulmonary evaluation from March 2009 had been normal.  The evaluation includes a determination that the Veteran experienced chronic exertional dyspnea.  The Veteran's April 2009 separation examination report lists a diagnosis of "dyspnea upon exercise" under the section titled "Summary of Defects and Diagnoses."  

A VA examination report from May 2010 failed to identify a current respiratory disorder.  However, a private medical record from June 2014 reflects current diagnoses of dyspnea and exercise-induced bronchospasm.  In addition, the Veteran provided competent and credible testimony that her respiratory symptoms had persisted since service. 

In light of the Veteran's documented respiratory complaints in service, the diagnosis of dyspnea upon exercise listed on her separation examination report, her report of continuing symptoms since service, and a private treatment record reflecting that dyspnea has been an ongoing problem for the Veteran, the Board finds that service connection for dyspnea is warranted.  

At the Veteran's November 2014 Board hearing, she indicated that the grant of service connection for any respiratory disorder would satisfy her appeal.  Therefore, the Board need not discuss any other respiratory disorder reflected in her medical treatment records.


ORDER

The Veteran's appeal of the noncompensable rating assigned for her service-connected scar on the left torso is dismissed.

Service connection for a respiratory disorder manifested by dyspnea is granted. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


